Opinion by
Head, J.,
We think it may now be regarded as settled by the Pennsylvania courts that a human life has a pecuniary value. In an action to recover that pecuniary value, the law requires, as it does in every case, the production of the best evidence that is reasonably available. But it never demands impossible things, and because, in certain cases, affirmative or positive proof is necessarily scant in volume, it sanctions no conclusion that relief for a recognized wrong should therefore be denied. As long ago as the case of Penna. R. R. Co. v. Keller, 67 Pa. 300, Chief Justice Thompson said: “Compensation for the loss of life was given to certain survivors by the Act of 1855. ......None are without value in the eye of the law, and because there are difficulties in the way of determining the question of value, is not a good reason for denying it altogether.” The principle thus stated has been followed in all of the cases. In McCleary v. Pittsburgh Rys. Co., 47 Pa. Superior Ct. 366, we undertook to review, at considerable length, the entire line of authorities, with some examination of the foundations on which they rested. We need not repeat.
In the case before us the plaintiffs were the parents of an infant child whose life was lost, as the verdict affirms, by the negligent act of defendant’s servant. It is first urged the learned trial judge should have declared, as matter of law, the parents were guilty of contributory *306negligence in that the mother permitted or directed her six-year-old daughter, the eldest of four children, to take her little sister with her when going on an errand to a nearby store. The answer to the argument advanced is fully indicated in the following excerpt from the opinion of Mr. Justice Dean in Johnson v. Reading City Pass. Ry. Co., 160 Pa. 647: “It would be a harsh rule to hold that this mother, in her pecuniary circumstances, was bound to give her undivided attention to her child (in this case one of four) to the neglect of all other wifely duties, and there is no such rule of law in Pennsylvania, as we have held in very many cases.”
It is earnestly argued the trial court should have instructed the jury there was no evidence to fix the pecuniary value, to the parents, of the life of their child and therefore a verdict for the defendant should have been directed. We cannot suppose this argument is intended to lead to the conclusion that some witness, who could qualify as an expert, must be called to express an opinion as to the money cost of raising a baby, or as to its probable earnings, if any, over and above the expense of its maintenance. Does it necessarily follow that, in the absence of such-evidence, the verdict of the jury was a pure guess? In McCleary v. Pittsburgh Rys. Co., supra, we said: “But in other cases, of which the present is an illustration, the life lost may have been cut off in infancy or spent itself along the lines of those social, domestic or moral human relations that exhibit no commercial side. In such cases when a plaintiff has proved all of the relevant facts susceptible of affirmative proof, is he to be denied the benefits of the statute because he cannot prove mor(e?”
What evidence then was before the jury? The father and mother of the child were called as witnesses. The jury saw and heard them and could reach a rational conclusion as to their ages, health and the probable prenatal endowment of their child. They knew the father was a wage earner and the location of his home. They could *307thus deduce the environment in which the child would have been raised had her life been spared. As to the actual condition of the child,-herself, the jury had before them the detailed report of the visiting chief of the hospital, to which she was taken following her injury, that' her “foetal term was full, her birth normal,” and that “baby’s general health was good.” If such evidence does not furnish a basis on which a jury may rest a rational estimate of the probable pecuniary value of a child’s life to its parents, there is no solid foundation for the operation of the statute in such a case.
We have examined with care the charge of the learned trial judge on this question and find no reversible error to support the first, fifth or sixth assignments. The remaining ones, complaining of rulings of the 'trial judge concerning the relevancy of certain questions which were or were not permitted to be answered, do not disclose any serious harm done to the defendant. All of the assignments are overruled.
Judgment affirmed.